Citation Nr: 0602871	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  01-07 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
prior to May 3, 2005, for duodenal ulcer, status post-
gastrectomy with post-gastrectomy dysmotility.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2001, the veteran 
testified before a hearing officer at the RO.  In October 
2002 and September 2003, the Board remanded the appeal for 
further development.  

In a September 2005 rating decision, the RO increased the 
rating for the veteran's disability to 40 percent, effective 
August 7, 2000; and to 60 percent, effective May 3, 2005.  

Because of the above action, the veteran is currently 
assigned the maximum schedular evaluation under Diagnostic 
Code 7305/7308, which was the goal of the disagreement with 
the RO's previous action.  Therefore, there is no "case or 
controversy" for which the Board must render a decision with 
respect to the evaluation of duodenal ulcer, status post-
gastrectomy with post-gastrectomy dysmotility, for the period 
since May 3, 2005.  See Swan v. Derwinski, 1 Vet. App. 20, 
22-23 (1990).  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(where an increased rating results in less than the maximum 
rating assignable, it is presumed that claimant seeks a 
higher rating, unless contrary intent is clearly expressed).  
However, as the veteran continues to appeal for an increased 
rating, and the veteran now meets the percentage standards of 
38 C.F.R. § 4.16(a) (2005), the record reasonably raises a 
claim for a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  
The RO has yet to develop or adjudicate this claim.  
Accordingly, it is referred to the RO for appropriate action.

With respect to the 40 percent rating for the period prior to 
May 3, 2005, the veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  See AB, supra.  In light of the above procedural 
history, the issue is as listed on the title page.

On another matter, in a December 2005 statement, the 
veteran's representative raised a claim for a psychiatric 
disorder as secondary to service-connected duodenal ulcer, 
status post-gastrectomy with post-gastrectomy dysmotility.  
In this regard, the Board notes that the RO previously denied 
service connection for a psychiatric disorder in an October 
1997 rating decision.  Thus, the Board refers to the RO the 
issue of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder, to include as secondary to service-
connected duodenal ulcer, status post-gastrectomy with post-
gastrectomy dysmotility.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the September 2003 remand, the Board requested, in part, 
that the RO obtain medical records from various VA medical 
centers (VAMCs).  After review, the Board observes that the 
above actions have not been fully satisfied.  

The Board notes that the RO has obtained medical records from 
the Augusta and Charleston VAMCs.  The Board notes that 
records from Dorn VAMC through July 2003 were previously of 
record.  The Board observes, however, that additional records 
from Dorn VAMC have not been associated with the claims file, 
and it is unclear as to whether the RO has made an adequate 
attempt to obtain them.  In addition, a January 2005 letter 
from Dr. Sharpe of Dorn VAMC indicates that the veteran was 
admitted in January 2005 or late 2004 and may be receiving 
ongoing treatment.  Similarly, a May 2005 VA digestive 
conditions examination report reflects that the veteran was 
recently hospitalized.  Furthermore, a May 2005 VA intestines 
examination report indicates that blood tests were performed 
at Dorn VAMC in March 2005.  Thus, the RO should attempt to 
obtain and associate with the claims file all treatment 
reports from Dorn VAMC since July 2003.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the September 2003 Board remand, particularly in light 
of VA's notice of the existence of additional VAMC records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain and 
associate with the claims file all 
treatment reports from Dorn VAMC since 
July 2003.

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.  

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
a disability rating in excess of 40 
percent prior to May 3, 2005, for 
duodenal ulcer, status post-gastrectomy 
with post-gastrectomy dysmotility.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


